DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/11/2022.
Response to Arguments
Applicant’s arguments, filed 08/11/2022, with respect to claims 1-25 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “in response to detecting that a first SSD in the RAID group has an endurance value that exceeds that of a set of other SSDs in the RAID group, modifying the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on determining that the second SSD has an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate with the second SSD in place of the first SSD” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 16-17 of the remarks filed on August 11, 2022.
Support for the amendment may be found in paragraph [0041] of the instant filed specification.
Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over a combination of Ono US 9,619,181 (“Ono”), Koishi US 2017/0262231 (“Koishi”), and Asnaashari US 2015/0199152 (“Asnaashari”). Both Koishi and Asnaashari are silent about replacing SSDs. These references were utilized for teaching other claim limitations.
Ono is directed to controlling replacement of a semiconductor storage device, col 2 lines 55-57. If the life expectancy of a SSD falls short of a predetermined threshold, an information processing device 1 logically replaces the SSD with another SSD, col 4 lines 20-22 and FIG. 2. The information processing device 1 depicted in FIG. 1 includes SSD 6a which is to be replaced with SSD 6f. A ratio of the amount of data read from and written to the SSD 6a is calculated. On the basis of the calculated ratio, the device 1 determines a threshold used as a criterion for replacement. If the collected life-expectancy index value for SSD 6a is less than the determined threshold, the device 1 replaces the SSD 6a with SSD 6f. Further, the SSD 6a that is replaced is close to its end of life or close to failure, col 13 lines 11-32. In this scenario, the life-expectancy index value of the replacement SSD matches more closely with that of the other SSDs than that of the replaced SSD. In other words, Ono replaces an SSD with limited life expectancy value. The claim requires the opposite. In the claimed invention, if the endurance (life expectancy) value of the first SSD exceeds that of the other SSDs in the RAID group, the first SSD is replaced with a second SSD that better matches the endurance value of the other SSDs in the RAID group. In other words, the first SSD is replaced with an SSD that has a lower endurance and that better matches the other SSDs in the RAID group.
An updated search was conducted and no reference was found that teaches replacing an SSD with higher endurance with an SSD having a lower endurance. For example, see Gupta et al. US 2016/0292025.
Therefore, claim 1 is allowable over prior art.
Independent claims 13 and 15 recites similar language and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132